Citation Nr: 1510296	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  11-05 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for a dental disability, for compensation and Department of Veterans Affairs (VA) outpatient treatment purposes.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals, benign back cyst removal.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran was afforded a Board hearing, held by the undersigned, in January 2015.  A copy of the hearing transcript (Transcript) has been associated with the record.

The Board further notes that, in a July 2014 statement, the Veteran indicated his disagreement with the June 2014 denial of compensation under 38 U.S.C. § 1151 for residuals, benign back cyst removal.  Pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), this matter must be remanded to the originating agency for the preparation of a Statement of the Case (SOC).  The issue of entitlement to compensation under 38 U.S.C. § 1151 for residuals, benign back cyst removal, is therefore REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran was discharged from active duty in 1982.  There is no evidence of in-service jaw trauma, and none is alleged in this case. 

2.  His claim for service connection for dental treatment was received by VA in 2008.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a dental disorder for compensation and outpatient treatment purposes have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.381, 4.150, 17.161 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in December 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements, to include how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, and no outstanding records have been identified by the Veteran that might be available.  At his hearing, the Veteran referenced some dental treatment, but he acknowledged that the records were not available.   The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  As to the Veteran's dental claim, the Board finds that a VA examination is not necessary for the purpose of adjudicating his claim, as the standards of the decision of the United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.

However, as explained below, the Veteran is not alleging that his missing teeth resulted from combat wounds or in-service trauma.  Further, he has not contended that a dental disorder is aggravating a service-connected disability or any disability for which he is receiving VA treatment.  This is an important distinction, as dental treatment is not available in instances wherein a service-connected disability aggravates a non-service-connected dental disorder.  See 38 U.S.C.A. § 1712(a)(1).  In light of these findings, the requirements of McLendon have not been met.  Therefore, a medical nexus opinion, under the circumstances presented in this case, is not warranted for this issue.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Dental Claims

The issue before the Board is entitlement to service connection for a dental disorder for compensation and VA treatment purposes.  The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  In this case, the Veteran has asserted that he is seeking VA treatment for periodontal disease, which is secondary to a service-connected disability.  Specifically, the Veteran testified that his ulcer produced acid which eroded the enamel on his teeth and caused bone loss in his jaw.  See Transcript, p. 2.  He contended that he never had tooth problems prior to his service-connected ulcer, and that medical evidence is of record establishing a link between the two conditions.  See Transcript, p. 8.  He indicated that he never had an injury to the mouth which would result in his current disorder.  See Transcript, p. 9.  He testified that he is receiving private, out-of-pocket treatment for his dental condition following the termination of his dental care by VA.  See Transcript, p. 11.  

The Veteran entered service without any missing teeth.  See Report of Medical Examination, February 23, 1980.  He has not claimed that he lost teeth during service, or that he suffered in-service dental trauma.  Instead, he asserts that a service-connected disability has resulted in his dental condition.    

The determination of whether service connection may be established for the purpose of outpatient dental treatment is based on the criteria set forth under 38 C.F.R. §§ 3.381, 17.161.  The Veteran must (1) have a dental disorder that fits the criteria of 38 C.F.R. § 3.381, and (2) qualify for treatment under one of the classes specified in 38 C.F.R. § 17.161.

Under 38 C.F.R. § 3.381(a), treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  See 38 C.F.R. § 3.381(c) (2014). 

As no dental condition was noted at entry, 38 C.F.R. § 3.381(d) is not applicable here.  Further, 38 C.F.R. § 3.381(e) indicates specific dental conditions that will not be considered service-connected for treatment purposes: 

(1) Calculus; 

(2) Acute periodontal disease; 

(3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and 

(4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service. 

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381.  Again, the Veteran has not claimed that teeth were lost during his period of active duty.  In fact, he testified that he first received treatment in the mid-1980s, and a letter from his private provider indicated that his dental condition began in 1992.  See Transcript, p. 3; see also Letter, January 2009.   

The Board will now turn to the question of whether the Veteran demonstrates eligibility for a particular class of dental treatment under the provisions that authorize such treatment.  38 C.F.R. § 17.161.  Authorization of outpatient dental treatment is governed by 38 C.F.R. § 17.161 (2014).  Class I treatment is authorized for those having a service-connected compensable dental disability or condition.  The dental disabilities for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  The Veteran is currently missing several teeth.  However, he does not contend, and there is no evidence suggesting, that the loss of his teeth was due to trauma or disease such as osteomyelitis.  Instead, he has indicated, along with his providers, that his that his tooth and bone loss were the result of periodontal disease, for which his ulcer may be a causative factor.

While in Nielson v. Shinseki, 607 F.3d 802 (2010), the Federal Circuit court suggested that dental malpractice could constitute trauma in some circumstances, the Veteran has not alleged, and there is no evidence of, improper dental treatment during service.

The Board notes that a service-connected compensable dental disability is not warranted for loss of teeth when a suitable prosthesis is available, as is the case here.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  Further, the Veteran has not asserted or demonstrated that he has any dental disability for which service-connected compensation benefits are available.  Therefore, he does not qualify for Class I treatment.  38 C.F.R. § 17.161(a).  The Board would like to also point out that while missing teeth may be compensable for rating purposes under Diagnostic Code 9913 (loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity), the Note immediately following states that such ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  Here, there is no evidence of bone loss through trauma, and absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to VA dental examinations or outpatient dental treatment.  Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  

Here, the Veteran is not alleging that his missing teeth resulted from combat wounds or trauma.  He is not residing in a VA facility.  He was not a prisoner of war and did not file his claim for dental treatment until October 2008, more than 25 years after separation.  Importantly, the Veteran has claimed that a service-connected disorder is causing and/or aggravating a dental disorder.  He has not contended that a dental disorder is aggravating a service-connected disability or any disability for which he is receiving VA treatment.  This is an important distinction, as dental treatment is not available in instances wherein a service-connected disability aggravates a non-service-connected dental disorder.  See 38 U.S.C.A. § 1712(a)(1).  Finally, he is not in receipt of a 100 percent disability rating and is not participating in a VA rehabilitation program.  The Veteran is also ineligible for one-time treatment as a Class II dental patient under 38 C.F.R. § 17.161, as he does not have a service connected dental condition and he did not apply for such treatment within 180 days after discharge or release.  As such, he does not qualify for Class IIa, IIb, IIc, IIR, III, IV, V, or VI treatment.  See 38 C.F.R. § 17.161(c), (d), (e), (f), (g), (h), (i), (j).

Based on the above, the Veteran is not eligible for one-time treatment under 38 C.F.R. § 17.161(b), and treatment/compensation is not available for periodontal disease which was aggravated by a service-connected disability.  Although the Board is genuinely sympathetic to the Veteran's claim, as a matter of law, the Veteran's claim must be denied under these criteria.  The Board is bound by the law and without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  

In sum, the regulations cited above provide that service connection for replaceable missing teeth will be established for treatment purposes only.  The Veteran was discharged from service in 1982, and, as such, can receive one-time treatment only with a timely filed application.  That application needed to be submitted within 180 days of his discharge from active duty.  38 C.F.R. § 17.161 (2014).  Moreover, there is no indication that the Veteran experienced dental problems at that time.

Under these circumstances, the Veteran has failed to state a claim for service connection for a dental disorder for compensation or treatment purposes.  As such, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a dental disability, for compensation and Department of Veterans Affairs (VA) outpatient treatment purposes, is denied.


REMAND

As noted above, the RO denied the Veteran's claim for compensation under 38 U.S.C. § 1151 for residuals, benign back cyst removal, in June 2014.  Within one year of notification of that decision, in July 2014, the Veteran filed a statement disagreeing with the denial.  Following a search of the VA claims file, as well as the Virtual VA and VBMS electronic records systems, an SOC has not been identified as having been prepared for this issue.  

The RO issued a letter to the Veteran, dated August 20, 2014, in which it was asserted that the denial for this issue had taken place in June 2013, as opposed to the actual date of June 2014, and as such the July statement was untimely as to this issue.  However, that date was clearly in error, as both the rating decision and the accompanying notice letter were dated in June 2014.  As such, the Board finds that the July 2014 statement constitutes a timely Notice of Disagreement with the denial of compensation under 38 U.S.C. § 1151 for residuals, benign back cyst removal.  38 C.F.R. § 20.201 (2014). 

To date, the Veteran has not been provided an SOC or given an opportunity to perfect the appeal of this additional claim to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand this claim, rather than merely referring it back to the RO/AMC, for the preparation of an SOC.  An SOC must be issued, and the Veteran given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative with a Statement of the Case pertaining claim for compensation under 38 U.S.C. § 1151 for residuals, benign back cyst removal.  The Veteran should be appropriately notified of the time limits to perfect his appeal of this issue.  This issue should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of a SOC. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


